Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, given that claim 14 depends on claim 13 which requires a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane, it is not clear how the amount of triglycidyl aminophenol can be zero. Appropriate correction is required, such as amending the Claim 14 to be dependent on Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0122528 A1) in view of Fuse et al. (US 2017/0306117 A1).
Regarding Claims 1 and 2, Kobayashi discloses a prepreg comprising an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide 
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the prepreg comprises a carbon fiber sheet (paras 0132, 0205).
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine including diaminodiphenyl sulfone such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 3, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles comprise 12.5 mass% of the total epoxy resin composition (Table 1).
Regarding Claim 4,
Regarding Claims 5 and 6, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 4 above. Kobayashi further discloses the resin particles preferably have a melting point or glass transition temperature of 140 °C or higher, so that the resin particles will not suffer from deformation during heat-curing and that a stable interlayer thickness will be achieved, making it possible to obtain a fiber-reinforced composite material that has high interlaminar toughness and maintains a compressive strength stably under wet heat conditions (para 0111). 
Regarding Claim 7, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles are distributed in a higher concentration on the surface of the prepreg than at the inside of the prepreg (para 0136).
Regarding Claim 8, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses a composite material produced by stacking the prepreg sheets and curing the epoxy resin (para 0139).
Regarding Claims 9 and 10, Kobayashi discloses an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing 
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the epoxy resin composition comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 11, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the bisphenol resin in the epoxy resin composition provides a cured resin having a low water absorption percentage (para 0033). Although there is no disclosure in Kobayashi in view of Fuse of the hardened product of the composition having a water absorption rate as presently claimed, given that Kobayashi in view of Fuse disclose a composition as presently claimed including Bisphenol F type epoxy resin identical to that presently claimed, it is clear that the hardened product of 
Regarding Claim 12, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the polyfunctional amine type epoxy resin is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024)
Regarding Claim 13, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi does not disclose the polyfunctional amine type epoxy resin is a mixture of tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol. 
However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane in Kobayashi and thereby arrive at the claimed invention
Alternatively, Fuse further discloses the amine type epoxy is one or more selected from a group including tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (Claim 13). Given that Fuse discloses using triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane either alone or in combination, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane in Kobayashi and thereby arrive at the claimed invention.
Regarding Claim 14, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses using only tetraglycidyl diaminodiphenyl methane as the polyfunctional amine epoxy resin (Table 1, para 0164), which therefore meets the claimed mass ratio which does not require any triglycidyl aminophenol.
Regarding Claim 15, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses a carbon fiber prepreg comprising the resin composition and carbon fiber (para 0128, lines 1-5).
Regarding Claims 16 and 17, Kobayashi discloses a carbon fiber reinforced composite material comprising an epoxy resin composition comprising an epoxy 
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the composite comprises carbon fiber sheets (paras 0132, 0205).
Kobayashi further discloses the composite material if formed by stacking prepreg sheets and curing the epoxy resin (para 0139), the polymer resin particles being concentrated on the surface of the prepreg (para 0136) so that resin layers are formed between the layers of the composite (para 0139).
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787